DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 2-28-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Claims 12 and 13 have been added. 
Claims 1-13 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1-7, without traverse on 10-6-21. 
Claims 8-11 remain withdrawn. 
Claims 1-7, 12, 13 are under consideration. 
Title 
The title will have to be changed to more closely reflect the claimed invention, i.e. –A METHOD OF TREATING EPIDERMOLYSIS BULLOSA USING MUSE CELLS---.
Claim objections
Claim 1 can be written more clearly as ---A method of treating epidermolysis bullosa in a human, 
i) isolating human pluripotent cells that express SSEA3 from mesenchymal tissue; and 
ii) intravenously administering the human pluripotent cells that express SSEA3 into a human that has epidermolysis bullosa---. 
This is not meant to infer patentability. 
Claim 6 can be written more clearly as ---The method of claim 1, 
wherein the pluripotent cells that express SSEA3: 
a) have low or no telomerase activity; 
b) are capable of differentiating into any of tridermic cells; 
c) show no neoplastic proliferation; and 
d) are capable of self-renewal---.
Claim 7 can be written more clearly as ---The method of claim 6, wherein the pluripotent stem cells that express SSEA3 also express CD105 ---. 
Claim Rejections - 35 USC § 112
Claims 1-7 remain and claims 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering human pluripotent cells that express SSEA3 to a human who has epidermolysis bullosa, does not reasonably provide enablement for administering human SSEA3+ pluripotent cells to any patient in need thereof via any route of administration other than administering the cells to humans with epidermolysis bullosa intravenously, using “SSEA3 as an index”, or culturing mesenchymal cells under any “external stress” such that SSEA3+ pluripotent cells are obtained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method for treatment of epidermolysis bullosa, comprising: administering, to a patient in need thereof, an effective amount of [[a]] (i) human SSEA-3-positive pluripotent stem cells separated from a mesenchymal tissue in a living body by using an antigenic marker SSEA-3 as an index or (ii) human SSEA-3-positive pluripotent stem cells enriched from a cultured mesenchymal cell by culturing under external stress condition.
The claim encompasses administering a human pluripotent cell that expresses SSEA3 to any “patient in need thereof” for “treatment of epidermolysis bullosa”. However, the claim never requires the patient is a mammal, rodent or any other species. The phrase “patient in need thereof” encompasses any species. 
The phrase “for treatment of epidermolysis bullosa” in preamble is an intended use, and does not necessarily have to occur. The body of the claim does not require administering the cells to patient that has epidermolysis bullosa. The phrase “patient in need thereof” encompasses any species that has or needs prevention of epidermolysis bullosa. 
The invention relates to using “Muse” cells, i.e. pluripotent cells that express SSEA3 and optionally CD105, derived from bone marrow, adipose, or dermal tissue described by Dezawa, for treating epidermolysis bullosa. See WO 2011/007900 for a discussion of Muse cells. 
The specification does not enable administering any “effective” amount of Muse cells to any patient “in need thereof” via any route of administration as broadly encompassed by claim 1 other than administering Muse cells intravenously to a human who has epidermolysis bullosa such that the epidermolysis bullosa is treated. Applicants administered the Muse cells intravenously to a mouse with a full-thickness skin wound (pg 24, para 39) which improved healing (para 40; Fig. 2). Tissue staining of the healing wound showed the presence of human collagen 7; therefore applicants suggested using the Muse cells to treat epidermolysis bullosa, a group of diseases that cause fragile and blistered skin as a result of collagen 7 deficiency (Table 1; pg 24, para 41; Fig. 3). The specification is limited to intravenous administration of the cells into a mouse model of skin wound. The specification suggests administering the cells by any route (pg 21, para 31) without providing any correlative guidance that cells administered intramuscularly, orally, subcutaneously, ocularly, vaginally, rectally, intracranially, intraperitoneally, etc. would target a wound caused by epidermolysis bullosa in the same manner as intravenous administration. The specification does not provide adequate correlative guidance that the amount of human COL7 expression obtained at the wound site in mice by intravenous administration could be recapitulated using intramuscular, oral, subcutaneous, ocular, vaginal, rectal, intracranial, intraperitoneal, etc. While non-operative embodiments are allowed, the vast majority of routes of administration would not allow the cells to contact the wound at al. The preamble requires treatment, and the active step requires using an “effective amount” of cells, but the active step does not require obtaining a prophylactic effect as encompassed by “in need thereof”. The specification does not teach administering an “effective” amount of Muse cells without obtaining a therapeutic effect as broadly encompassed by the body of claim 1. The specification does not correlate treating humans with epidermoysis bullosa to treating any other “patient”. Accordingly, it would have required those of skill undue experimentation to administer any “effective” amount of Muse cells to any patient “in need thereof” via any route of administration other than administering the cells intravenously to a human who has epidermolysis bullosa such that the epidermolysis bullosa is treated.
The specification does not enable separating Muse cells  “from a mesenchymal issue in a living body” using “SSEA3 as an index” as required in claim 1 other than isolating cells that express SSEA3 from isolated human mesenchymal tissue. The meaning of the phrase “by using an antigenic marker SSEA3 as an index” is unclear (see 112/2nd) but encompasses isolating SSEA3+ cells from mesenchymal tissue. The Muse cells used in claim 1 are a product-by-process embedded in the method. Claim 1 does not require selecting SSEA3+ cells from mesenchymal tissue using an anti-SSEA3 antibody or purifying SSEA3+ from mesenchymal tissue. Therefore, claim 1 at its broadest encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells isolated from mesenchymal tissue. At its narrowest, the Muse cells must be isolated by selecting SSEA3+ cells from mesenchymal stem cells. Pg 13, last 3, lines; pg 14, line 10 & 16, et al. use the phrase “as an index” but does not teach performing any active step other than selecting SSEA3+ cells from mesenchymal tissue (WO 2011/007900). The specification does not correlate selecting SSEA3+ cells to testing the amount of SSEA3 expression in mesenchymal tissue or the percentage of cells that express SSEA3 “as an index” as claimed. Accordingly, it would have required those of skill undue experimentation to isolate Muse cells using SSEA3 as an index as broadly encompassed by claim 1 other than isolating cells that express SSEA3 from isolated human mesenchymal tissue. 
The specification does not enable culturing mesenchymal cells under any “external stress” such that SSEA3+ pluripotent cells are obtained as encompassed by claims 1 and 12 other than those described in WO 2011/007900. The phrase “enriched from cultured mesenchymal cell by culturing under external stress conditions” in claim 1 and 12 relates to conditions used to create Muse cells from mesenchymal cells in culture, but those conditions are unclear (see 112/2nd). The Muse cell used in claim 1 and 12 are a product-by-process embedded in the method step. Claims 1 and 12 do not require a clear, positive step of culturing mesenchymal cells under “external stress” such that Muse cells are obtained. Therefore, 1 and 12 at their broadest encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells made by culturing mesenchymal cells under stress. In a narrower embodiment, the Muse cells must be obtained by culturing mesenchymal cells under stress. The specification generically refers to WO 2011/007900 for the culture conditions for creating Muse cells (pg 13, last para). The stress may be protease treatment, low oxygen, low serum, undernutrition, et al. (pg 15, para 24). This is also set forth in claim 13. However, WO 2011/007900 is limited to culturing mesenchymal stem cells under stress, sorting the living cells from dead, cultured in methylcellulose containing medium, and cloned (paragraphs 154, 157, 158-160, 161). The specification does not correlate these specific steps to culturing any mesenchymal cell in any culture conditions under stress such that Muse cells are obtained as encompassed by claims 1 and 12. Accordingly, it would have required those of skill undue experimentation to do so as broadly claimed other than culturing human MSCs using the steps and reagents described in WO 2011/007900. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 

Indefiniteness
Claims 1-7, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the metes and bounds of the phrase “by using an antigenic marker SSEA3 as an index” are unclear. It is unclear an antigenic marker is “used as an index” as claimed. The concept is not defined in the specification or the art at the time of filing. The concept encompasses isolating SSEA3+ cells from mesenchymal tissue (WO 2011/007900); however, the breadth cannot be discerned without a definition. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Claim 1 is indefinite because the metes and bounds of culturing mesenchymal cells under an “external stress” such that SSEA3+ pluripotent cells are obtained as encompassed by claims 1 and 12 cannot be determined. While certain stressors are listed by applicants on pg 15, para 24, set forth in claim 13, and discussed in WO 2011/007900, they are limited in their scope. It is unclear whether claims 1 and 12 encompass extreme stressors such as boiling temperature, freezing temperature, extreme salinity, electrical shock, exposure to bacteria, removal of all oxygen. It is unclear whether culturing the mesenchymal cells in neural media, cardiac media, kidney media, hematopoietic stem cell media, etc. is encompassed by the claim. It is unclear whether culturing the cells in any kind of differentiation medium is encompassed by the concept. Furthermore, the “stressors” contemplated by applicants are not “external” as claimed because they are part of the culture. While the medium and the conditions are applied by the hand of man, they are “internal” conditions that are essential to creating Muse cells from MSCs in culture. Accordingly, the concept is indefinite and the metes and bounds are unclear. 

Claim Rejections - 35 USC § 102
Claims 1, 4, 5 remain and claims 12 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Petrof (Invest. Dermatol. 2015, Vol. 135, No. 9, pg 2319-2321). 
The Muse cells used in claim 1 are a product-by-process embedded in the method. The Muse cells are separated from mesenchymal tissue using SSEA3 or enriched by culturing under “external stress”. Claim 1 does not require a clear step of selecting SSEA3+ cells from mesenchymal tissue using an anti-SSEA3 antibody, making a purified population of SSEA3+ cells, or culturing mesenchymal tissue under stress conditions such that SSEA3+ pluripotent cells are enriched. The Muse cells do not have to be pure. They can be “separated” from mesenchymal tissue using SSEA3 “as an index” as required in claim 1 by separating bone marrow containing SSEA3+ pluripotent cells from the donor. See also 112/2nd regarding “using SSEA3 as an index”. Therefore, claim 1 encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells separated from mesenchymal tissue using SSEA3 or enriched by culturing under “external stress”.
Petrof isolated mesenchymal stem cells (MSCs) from human bone marrow (BM-MSCs, pg 20; Supp. Table 4). Petrof administered the BM-MSCs intravenously to  patients with epidermolysis bullosa (pg 2, para 2; Supp. Fig. 1; Supp. Table 3). The BM-MSCs inherently contain pluripotent cells expressing SSEA3 (Muse cells) because applicants say so on pg 13, para 22, and cite WO 2011/007900. 
Petrof inherently “separated” Muse cells from mesenchymal tissue using SSEA3 “as an index” as required in claim 1 because Petrof separated bone marrow containing Muse from the bone marrow of the donor. The Muse cells within the BM-MSCs of Petrof have the same structure as the Muse cells claimed because they inherently express SSEA3 and bind an anti-SSEA3 antibody. Accordingly, administering human BM-MSCs containing Muse cells intravenously to a patient with epidermolysis bullosa as described by Petrof anticipates claim 1. 
Petrof treated patients with dystrophic epidermolysis bullosa (pg 2319, col. 2) as required in claim 4. 
All dystrophic epidermolysis bullosa is either dominant or recessive as required in claim 5. 
The phrase “enriched from cultured mesenchymal cell by culturing under external stress conditions” in claim 1 and 12 relates to conditions used to create Muse cells from mesenchymal cells in culture. The Muse cell used in claim 1 and 12 are a product-by-process embedded in the method step. Claims 1 and 12 do not require a clear, positive step of culturing mesenchymal cells under “external stress” such that Muse cells are obtained. Therefore, 1 and 12 at their broadest encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells made by enriching mesenchymal cells under stress. The cells administered in claim 1 and 12 do not have to be a purified population of Muse cells. They can be enriched by any means as long as they have the same structure/function. The SSEA3+ Muse cells in the BM-MSCs described by Petrof are enriched because they have been isolated human bone marrow and have the exact same structure of the Muse cells obtained by applicants. 
Claim 13 has been included because it lists stressors for cell culture that do not alter the structure or function of the Muse cells administered to the patient. 
Response to arguments
Applicants argue the BM-MSCs are not SSEA3+ pluripotent cells made by the method in claim 1. Applicants’ argument is not persuasive for reasons set forth above. 

Claims 1, 4-7 remain and claims 12 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by El-Darouti (Dermatol. Ther., 2016, Vol. 29, No. 2, pg 96-100) as evidenced by Dezawa (20120244129). 
Claim 1 encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells separated from mesenchymal tissue using SSEA3 or enriched by culturing under “external stress” for reasons set forth in the rejection above. 
El-Darouti taught isolating human MSCs from bone marrow (abstract, Intro) and administering the MSCs to humans who have epidermolysis bullosa intravenously such that treatment occurs (Patients and Methods). 
The MSCs inherently contain pluripotent cells expressing SSEA3 (Muse cells) because applicants say bone marrow derived MSCs contain Muse cells on pg 13, para 22, which cites WO 2011/007900. 
El-Darouti inherently “separated” Muse cells from mesenchymal tissue using SSEA3 “as an index” as required in claim 1 because El-Darouti separated MSCs containing Muse from the bone marrow of the donor. The Muse cells within the BM-MSCs of El-Darouti have the same structure as the Muse cells claimed because they inherently express SSEA3 and bind an anti-SSEA3 antibody. Accordingly, administering human BM-MSCs containing Muse cells intravenously to a patient with epidermolysis bullosa as described by El-Darouti anticipates claim 1. 
El-Darouti treated patients with dystrophic epidermolysis bullosa (title) as required in claim 4. 
All dystrophic epidermolysis bullosa is either dominant or recessive as required in claim 5. 
Claims 6 and 7 have been included because Muse cells are inherently administered to the patients for reasons cited above and have the features claimed. Muse cells derived from bone marrow express SSEA3 & CD105, have low/no telomerase; differentiate into mesoderm, endoderm, ectoderm; do not form neoplasms; and self-renew (para 15, 20, 22, 114, et al.; para 18, 22, 46, et al.; para 16, 22, 23, 111, et al.; para 13, 18, 23, 24, et al.; and paragraph 39, 87, 226, et al.).
The phrase “enriched from cultured mesenchymal cell by culturing under external stress conditions” in claim 1 and 12 relates to conditions used to create Muse cells from mesenchymal cells in culture. The Muse cell used in claim 1 and 12 are a product-by-process embedded in the method step. Claims 1 and 12 do not require a clear, positive step of culturing mesenchymal cells under “external stress” such that Muse cells are obtained. Therefore, 1 and 12 at their broadest encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells made by enriching mesenchymal cells under stress. The cells administered in claim 1 and 12 do not have to be a purified population of Muse cells. They can be enriched by any means as long as they have the same structure/function. The SSEA3+ Muse cells in the BM-MSCs described by El-Darouti are enriched because they have been isolated human bone marrow and have the exact same structure of the Muse cells obtained by applicants. 
Claim 13 has been included because it lists stressors for cell culture that do not alter the structure or function of the Muse cells administered to the patient. 
Response to arguments
Applicants argue the BM-MSCs are not SSEA3+ pluripotent cells made by the method in claim 1. Applicants’ argument is not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 103
Claims 1-7 as newly amended remain and new claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Darouti (Dermatol. Ther., 2016, Vol. 29, No. 2, pg 96-100) in view of Fine (Orphanet J. Rare Diseases, 2010, Vol. 5, No. 12, pg 1-17) and evidenced by Dezawa (20120244129). 
El-Darouti administered human Muse cells to a human who had epidermolysis bullosa intravenously such that treatment occurred as encompassed by claims 1, 4-7, 12, 13 for reasons cited above. 
El-Darouti did not teach the epidermolysis bullosa was epidermolysis bullosa simplex or junctional epidermolysis bullosa as required in claims 2 or 3. 
However, Fine taught epidermolysis bullosa encompassed numerous variations and stages including epidermolysis bullosa simplex or junctional epidermolysis bullosa. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer Muse cells to patients with epidermolysis bullosa as described by El-Darouti wherein the epidermolysis bullosa was epidermolysis bullosa simplex or junctional epidermolysis bullosa as required in claim 6 or 7. Those of ordinary skill in the art at the time of filing would have been motivated to do so to relieve the skin lesions in those patients. 
Response to arguments
Applicants argue the BM-MSCs are not SSEA3+ pluripotent cells made by the method in claim 1. Applicants’ argument is not persuasive for reasons set forth above. The claims are not limited to administering a purified population of SSEA3+ pluripotent cells. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632